



COURT OF APPEAL FOR ONTARIO

CITATION:
    R. v. Dhami, 2016 ONCA 632


DATE: 20160817

DOCKET: C58707

Doherty, van Rensburg and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Opneet Dhami

Appellant

Gregory Lafontaine, for the appellant

John Neander, for the respondent

Heard:  August 17, 2016

On appeal from the conviction entered by Justice S. Clark
    of the Ontario Court of Justice, dated October 29, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The fresh evidence is not admissible.  It adds nothing to the effect of
    the evidence elicited in cross-examination at trial and was available through
    the exercise of due diligence at trial.

[2]

We do not agree that the trial judge misapprehended the evidence.  He
    clearly understood that the complainant had gone to the immigration authorities
    after she went to the police.  The trial judge rejected the argument that she
    was, however, motivated to lie about the allegations to get the appellant
    deported.  On the trial judges findings, she wanted the appellant deported
    because he had used her to get into the country and then abused her once he was
    in the country.  The trial judge found her only agenda was to tell the truth. 
    The trial judge explained why he came to that conclusion.  We cannot interfere
    with his finding.

[3]

The appeal is dismissed.


